DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 objected to because of the following informalities:  “The method of any claim 1” appears to be typo, it should be “The method of .   Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 7, 12, 14, 17, 19-20, 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Coulthard (US 20060098023 A1), and further in view of Wilensky (US 20170372511 A1).
RE claim 1, Coulthard teaches A computer-implemented method for visualizing printed graphics applied to at least one defined printing area or part of a three dimensional (3D) structure (abstract, Fig 2), the method comprising the steps of: 
a) providing a visualizer application, the visualizer application having a user interface for specifying one or more parameters to be accepted for execution by a visualization rendering processor (Figs 2-3, 10, [0017] “provided a user interface for use with a computer adapted to generate a representation of a model of an object where a surface of the object is, at least in part, subjected to at least one surface processing operation, the user interface comprising an input portion arranged to present the user with at least one item from a list comprising:” and [0018]- [0025] the selected options are input parameters, [0132]); 
b) accepting in the application an input comprising machine readable instructions for rendering the 3D structure and the at least one defined printing area or part (Fig 3, [0026]-[0027] “to select operations that will be applied to chosen areas on a substrate, and to view the effect of a applying these operations in a specified order to the substrate…. the user interface further comprises an output portion such that a 3D view of the model of the object is rendered within a selected environment and is displayed to the user so that the user can assess the aesthetic qualities of the object.”, [0062]); 
c) accepting in the application at least one two-dimensional (2D) graphic description and assigning it to the at least one defined printing area or part in said 3D 
d) accepting in the application an operation stack defining at least one operation corresponding to each of the plurality of separations (Fig 3, [0056] “An operation stack 50 maintains a list of the operations which are to be applied to the face or faces of the model. In this context each operation can be thought of as applying a different physical step in a printing or surface processing process.”); 
e) sending computer readable information corresponding to the at least one defined printing area or part, the at least one 2D graphic description, and the operation stack, to the visualization rendering processor from the visualizer application (Fig 3, 
f) calculating with the visualization rendering processor computer readable information corresponding to a set of textures including color and at least one other appearance property, by applying the 2D graphic description in accordance with the operation stack (Figs 4,6-7, [0058] “The values of the red, green and blue colors, gloss, haze and height for each point on the face are held in image tables 70, 72, 74, 76, 78 and 80 of a render stack 82. The render stack is the result of successfully working through calculation of the properties of the base material and then the effects of applying operations 1 to 4, in sequence, from the operations stack.”, [0060]-[0061]); 
g) sending the computer readable information to the visualizer application; and h) providing from the visualizer application computer readable instructions for displaying on the local application of the user a graphical image corresponding to the 3D structure with the calculated set of textures (Fig 3, [0062] “once the generation of the render stack 82 has been completed, this data, along with the render stacks for other faces, are then passed to the rendering engine 100 which produces the rendered view of the model”).
Coulthard is silent RE: the visualizer application is a web application that is remotely accessible via a global communication network by a user operating a local application in communication with the visualizer web application. However Wilensky teaches in [0033] “functionality of the image processing system 104 may also be implemented as whole or part via functionality available via the network 108, such as 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Coulthard a system and method a visualizer web application that is remotely accessible via a global communication network by a user operating a local application in communication with the visualizer web application, as suggested by Wilensky, , as this doesn’t change the overall operation of the system, in order to provide the application as a web service utilizing known advantages of typical client-server/network based application/service with partial processing, load sharing, wide access etc. and thereby increasing system effectiveness and user experience.
RE claim 3, Coulthard teaches wherein accepting the 3D structure further comprises generating the 3D structure based upon user input ([0043]-[0044] “The 
RE claim 4, Coulthard teaches wherein the 3D structure is selected from a group consisting of: a flat sheet, a cylinder, a cone, or an object of revolution ([0044] “. The user may be provided with the option to define their own model shape, but more typically they will be presented with a library of predefined shapes from which they may select the appropriate object…. standard product shapes such as a CD case or a DVD case. Typically the object under consideration will have planar surfaces. ”).
RE claim 7, Coulthard teaches wherein the 2D graphics are applied to an outside and an inside or a front and back of a 3D structure ([0047] “In step 38 the user selects the face or faces to which one or more surface processing operations are to be applied. A user may choose to design the surfaces in unison, or to design one or more surfaces at a time. The former option may typically be chosen where a graphic image is spread over two or more surfaces such as might be the case for the front, spine and back cover of a book. However for other items it may be expected that the designer will design each surface separately.”).
RE claim 12, Coulthard teaches further comprising providing from the web visualizer application interactive tools that allow a user to manipulate one or both of a disposition of the 3D structure and an environment surrounding the 3D structure (Fig 10, [0062] “The selection of the environment may also be made from a drop down menu 
RE claim 14, Coulthard teaches wherein modifying the disposition of the 3D structure comprises modifying a viewing angle of the 3D structure ([0137]).
RE claim 17, Coulthard teaches comprising providing interactive shape creation tools via the visualizer web application user interface ([0044] “the user may define the shape and dimensions of the model. The user may be provided with the option to define their own model shape,…”).
RE claim 19, Coulthard is silent RE wherein the local application in communication with the visualizer web application comprises a web application running on a mobile device. However Wilensky teaches in [0032] “The computing device 102, for instance, may be configured as a desktop computer, a laptop computer, a mobile device (e.g., assuming a handheld configuration such as a tablet or mobile phone as illustrated), and so forth.” Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to extend the web service to typical mobile devices and increase user experience.
RE claim 20, Coulthard as modified by Wilensky teaches wherein the local application in communication with the visualizer web application comprises a web application running on a browser (Coulthard Fig 10, [0132],  and Wilensky [0033]).
Claim 24 recites limitations similar in scope with limitations of claim 1 and therefore rejected under the same rationale. In addition Coulthard as modified by Wilensky teaches A system for visualizing printed graphics applied to at least one defined printing area or part of a three dimensional (3D) structure, the system 
RE claim 25, Coulthard as modified by Wilensky teaches further comprising at least one device having a display and a resident application comprising computer readable instructions for communicating over the global communication network with the at least one computer processor comprising the visualization rendering processor and the visualizer web application, the at least one device configured to display the 3D structure with the calculated set of textures on the display (Coulthard Figs 1, 3, [0040], and Wilensky Fig 12 and [0033]).
Claim 27 recites limitations similar in scope with limitations of claim 1 and therefore rejected under the same rationale. In addition Coulthard teaches non-transitory computer-readable media comprising computer-readable instructions for performing the corresponding method steps ([0041]). Furthermore Wilensky [0080].
RE claim 26, Coulthard teaches A computer-implemented method for visualizing printed graphics applied to at least one defined printing area or part of a three dimensional (3D) structure(abstract, Fig 2), the method comprising the steps of: 
a) providing a local application configured for communication with a user interface, the user interface configured to specify one or more parameters to be accepted for execution by a visualization rendering processor (Figs 2-3, 10, [0017] “provided a user interface for use with a computer adapted to generate a representation of a model of an object where a surface of the object is, at least in part, subjected to at 
i. specify to the application machine readable instructions for rendering the 3D structure with the at least one defined printing area or part (Fig 3, [0026]-[0027] “to select operations that will be applied to chosen areas on a substrate, and to view the effect of a applying these operations in a specified order to the substrate…. the user interface further comprises an output portion such that a 3D view of the model of the object is rendered within a selected environment and is displayed to the user so that the user can assess the aesthetic qualities of the object.”, [0062]); 
ii. specify to the application at least one two-dimensional (2D) graphic description and assign it to the at least one printing area or part in said 3D structure, the at least one 2D graphic description comprising a plurality of separations, each separation corresponding to a processing step(Fig 2 #38-44, [0012]-[0013] “the graphic designer can select operations so as to build a print process consisting of a sequence of operations, which may be applied to either the whole or selected parts of the surface of a model of an object that has been defined within the computer. The graphic designer may import and position various graphic images to act as operation coverage images which control the application of the operations on one or more surfaces of an object that has been defined within the computer. It thus becomes possible to define those portions of the surface which may, for example, be printed using a conventional process such as a process color print operation whilst other portions of the surface may be subject to 
 iii. specify to the application an operation stack defining at least one operation corresponding to each of the plurality of separations (Fig 3, [0056] “An operation stack 50 maintains a list of the operations which are to be applied to the face or faces of the model. In this context each operation can be thought of as applying a different physical step in a printing or surface processing process.”); 
iv. receive from the application computer readable instructions for displaying a graphical image corresponding to the 3D structure with a set of textures calculated by the visualization rendering processor applying the 2D graphic description in accordance with the operation stack (Fig 3, [0062] “once the generation of the render stack 82 has been completed, this data, along with the render stacks for other faces, are then passed to the rendering engine 100 which produces the rendered view of the model”).
 Coulthard is silent RE: a user interface of a remotely accessible visualizer web application via a global communication network, the visualizer web application user interface configured to specify one or more parameters to be accepted for execution by a visualization rendering processor. However Wilensky teaches in [0033] “functionality of the image processing system 104 may also be implemented as whole or part via functionality available via the network 108, such as part of a web service or “in the cloud” as further described in relation to FIG. 12.”, in an application to render digital 

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Coulthard a system and method a user interface of a remotely accessible visualizer web application via a global communication network, the visualizer web application user interface configured to specify one or more parameters to be accepted for execution by a visualization rendering processor, as suggested by Wilensky, as this doesn’t change the overall operation of the system, in order to provide the application as a web service utilizing known advantages of typical client-server/network based application/service with partial processing, load sharing, wide access etc. and thereby increasing system effectiveness and user experience.

Claim 28 recites limitations similar in scope with limitations of claim 26 and therefore rejected under the same rationale. In addition Coulthard teaches Non-transitory computer-readable media comprising computer-readable instructions for for performing the corresponding method steps ([0041]). Furthermore Wilensky [0080].

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Coulthard  as modified by Wilensky, and further in view of Sculli et al (US 20170352194 A1).
RE claim 2, Coulthard  as modified by Wilensky is silent RE: further comprising storing the computer readable instructions for displaying the graphical image corresponding to the 3D structure with the calculated set of textures. However Sculli teaches [0125] “graphics data or other information for an adjusted visualization may be stored. For example, the adjusted visualization may be stored as graphics data that, when provided to a graphics system of a computing device (e.g., a driver for a graphics card) can be output for display. The adjusted visualization may additionally or alternatively, in some embodiments, be stored as instructions for generating such graphics data, with the instructions set out using any suitable graphics instruction set, including according to a graphics library API (e.g., OpenGL, WebGL, etc.), The adjusted visualization may additionally or alternatively be stored, in some embodiments, as a hierarchy of data objects, similar to the hierarchy 102B described in detail above in connection with FIG. 1A, that include information on how to render one or more anatomical features.” and  [0111] “ graphics instructions may be stored by data objects of a base visualization that relate to the anatomical feature(s) identified in block 822, 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Coulthard  as modified by Wilensky a system and method of storing the computer readable instructions for displaying the graphical image corresponding to the 3D structure with the calculated set of textures, as suggested by Sculli, as this doesn’t change the overall operation of the system, in order to facilitate displaying/regenerate the rendered design and thereby increasing system effectiveness and user experience.

Claims 5-6, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Coulthard  as modified by Wilensky, and further in view of ISO (International Standard, [SO 19593-1, Granhic technology -- Use of PDF to associate processing steps and content data, 2018, Applicant cited hereinafter ISO)
RE claim 5, Coulthard is silent RE: wherein the flat sheet comprises a sheet having at least one die cut line. However ISO teaches in Fig 1, page 6 last paragraph, wherein die cut lines are included in the flat sheet representing typical cut, crease, fold feature in order to better describe the finished product.  

RE claim 6, Coulthard as modified by Wilensky and ISO teaches wherein the die cut line defines at least one hole (ISO table 4, wherein drilling, punching operations describe at least hole feature.).
RE claim 23, Coulthard teaches: wherein accepting the operation stack comprises selecting an operation profile and generating the operation stack according to the rules defined in the Operation Profile ([0048] “the user adds a surface processing operation by choosing from a list of available operation types.” And [0056] “An operation stack 50 maintains a list of the operations which are to be applied to the face or faces of the model. In this context each operation can be thought of as applying a different physical step in a printing or surface processing process. The operation stack shown in FIG. 3 maintains a description of the substrate material, whose properties are schematically represented at 52, together with a subsequent list of operations, operations 1 to 4 denoted 54, 56, 58 and 60 respectively. Each operation 54 to 60 can generally be defined in terms of its coverage image (if any) and its effect on the color, gloss, haze and surface height of the surface it is applied to.” Wherein each operation is associated with defined rules, requirements, format, metadata etc as the profile in order to effectively implement the operations. For example see ISO tables 2, 4-7, page v last .

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Coulthard  as modified by Wilensky, and further in view of Cook (US 20130128292 A1).
RE claim 8, Coulthard is silent RE:  wherein the 2D graphics are geometrically aligned to the print area by one of top, left, bottom, right or center alignment.
However Cook teaches in Figs 5-6, abstract, [0035] “the user may specify the percentage of print area that should receive an image, and/or the location of the image on the printing area. Thus, in addition to scaling an image, a position of an image may be centered (horizontally or vertically) or left or right justified on a print area 305.”. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Coulthard  as modified by Wilensky a system and method wherein the 2D graphics are geometrically aligned to the print area by one of top, left, bottom, right or center alignment, as suggested by Cook, as this doesn’t change the overall operation of the system, in order to allow additional flexibility to specify desired positioning of the graphic within the print area and thereby increasing system effectiveness and user experience.
RE claim 9, Coulthard is silent RE: wherein the 2D graphics are aligned to the print area by fitting a shape in the print area with a cut shape in the 2D graphics.
However Cook teaches in Figs 5-6, [0035] “the user may specify the percentage of print area that should receive an image, and/or the location of the image on the 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Coulthard  as modified by Wilensky a system and method wherein the 2D graphics are aligned to the print area by fitting a shape in the print area with a cut shape in the 2D graphics, as suggested by Cook, as this doesn’t change the overall operation of the system, in order to appropriately scale the graphic to fit  within the print area and thereby increasing system effectiveness and user experience.
RE claim 10, Coulthard is silent RE: wherein the 2D graphics are aligned to the print area using inputs received from an interactive alignment tool provided by the web visualizer application user interface.
However Cook teaches in Figs 5-6, [0035] “the user may specify the percentage of print area that should receive an image, and/or the location of the image on the printing area. Thus, in addition to scaling an image, a position of an image may be centered (horizontally or vertically) or left or right justified on a print area 305.”, and [0022] “ the one or more buttons 110, 115, 120, 125 may represent `soft` buttons whose associated functions are displayed on the display 130.” This can be equally provided by the web visualizer application user interface to incorporate the alignment functionalities, as readily recognized by one of ordinary skill in the art.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Coulthard  as modified by Wilensky a system and method wherein the 2D graphics are geometrically aligned to the print area .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Coulthard  as modified by Wilensky, and further in view of Fischer (US 20070195081 A1).
RE claim 11, Coulthard is silent RE: wherein at least one of the steps of accepting the 2D graphic description or accepting the 3D structure comprises accepting information from a digital asset management system.
However Fischer teaches in Fig1,  [0009] “The present state of the art in managing the development of artwork, such as product labels and packages, that includes both text and graphics is the Digital Asset Management System (DAMS). A leader in the DAMS arena is Documentum. Typically, a DAMS stores the various label components as separate files.”. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Coulthard  as modified by Wilensky a system and method wherein at least one of the steps of accepting the 2D graphic description or accepting the 3D structure comprises accepting information from a digital asset management system, as suggested by Fischer, as this doesn’t change the overall operation of the system, in order to store and manage the 2D graphics efficeiently and thereby increasing system effectiveness and user experience.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Coulthard  as modified by Wilensky, and further in view of Christensen et al. (US 20130278600 A1).
RE claim 13, Coulthard is silent RE: wherein modifying the environment surrounding the 3D structure comprises modifying a lighting effect of the environment on the 3D structure.
However Christensen teaches in Fig 3, [0034] “the user 145 can optionally change the color of the model, animate the model, change geometric parts of the model, and change the lighting. The ray tracing application 120 will create the images necessary for the viewing program 135 to provide the full flexibility specified by a user.”  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Coulthard  as modified by Wilensky a system and method wherein modifying the environment surrounding the 3D structure comprises modifying a lighting effect of the environment on the 3D structure, as suggested by Christensen, as this doesn’t change the overall operation of the system, in order to allow additional flexibility to specify desired lighting effect and thereby increasing system effectiveness and user experience.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Coulthard  as modified by Wilensky, and further in view of Vats (US 20170124770 A1).
RE claim 15, Coulthard is silent RE: wherein modifying the disposition of the 3D structure comprises moving one or more movable components.
  [0026] “interacting for operating and/or removing movable parts of the 3D model of the object, wherein operating the movable parts comprises sliding, turning, angularly moving, opening, closing, folding, and inflating-deflating the parts ”  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Coulthard  as modified by Wilensky a system and method wherein modifying the disposition of the 3D structure comprises moving one or more movable components, as suggested by Vats, as this doesn’t change the overall operation of the system, in order to allow additional flexibility to manipulate movable parts and thereby increasing system effectiveness and user experience.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Coulthard  as modified by Wilensky, and further in view of Yamamoto et al. (US 20060192996 A1).
RE claim 16, Coulthard is silent RE: wherein accepting the operation stack comprises accepting at least two alternative operation stacks based upon user input, and providing the computer readable instructions for displaying the graphical image corresponding to the 3D structure with the calculated set of textures comprises: providing a first set of the computer readable instructions for displaying the graphical image corresponding to the 3D structure with a first alternative calculated set of textures; providing a second set of the computer readable instructions for displaying the graphical image corresponding to the 3D structure with a second alternative calculated 

However Yamamoto teaches Fig 5,  [0066] “depicting the result of print simulation displayed on the monitor. In this example, two simulation images PSI1 and PSI2 are displayed as the result of print simulation, and simulation conditions are displayed there below.” [0069]-[0070] “when multiple light sources have been specified by the user, multiple simulation images under the different light sources are displayed simultaneously on the screen of the monitor 220. With this arrangement, direct comparison of the appearance of print under a number of light sources is possible…. in the event that the user has specified multiple printer models, multiple simulation images corresponding to the different printer models are displayed simultaneously on the screen of the monitor 220.” in order to provide different simulation based on alternative conditions/parameters in order to ascertain the appearance of the print more accurately allowing comparison. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Coulthard  as modified by Wilensky a system and method herein accepting the operation stack comprises accepting at least two alternative operation stacks based upon user input, and providing the computer readable instructions for displaying the graphical image corresponding to the 3D structure with the calculated set of textures comprises: providing a first set of the computer readable instructions for displaying the graphical image corresponding to the .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Coulthard  as modified by Wilensky, and further in view of Li (WO 2019126976 A1, see attached English translation).
RE claim 18, Coulthard is silent RE: further comprising identifying a group of 2D graphic descriptions associated with a same defined printing area or part in said 3D structure, each member of the group having an identical operation stack corresponding to the corresponding plurality of separations, wherein the calculating step comprises calculating in bulk the modified 3D structure corresponding to each member of the group.
However Li teaches the above as grouping same scene elements together and applying batch rendering reducing the overall GPU rendering, heat and power consumption in page 3 9th paragraph “The feature of the scene element is an essential attribute feature, and the essential attribute feature is used to identify the category to which the element belongs, and the category to which it belongs may be, for example, a st paragraph “Repeat the arrangement of the target scene elements in a batch process in the Unity engine. Wherein, configuration information such as position coordinates, size, and rotation angle of the engraved scene element may be determined according to requirements, and then, if the number of target scene elements is at least two, each re-enactment scene is batch-processed….. The elements are repeatedly arranged, and if the number of target scene elements is one, the scene elements having the same characteristics as the target scene elements can be directly copied. Since the elements with the same feature elements of the scene element are duplicated in a batch process, instead of storing each scene element, the storage calling resource consumed by the scene element is saved, and the model building effect is effectively improved.” And page 5 7th paragraph “all the same scene elements can be retrieved, such as all stones, all trees, because these elements are the same scene model used, and the same model material is used, so Unity can perform Untiy-specific batch operations. Through batch operations, the same stone can be rendered in the same batch on the GPU, so that the same trees are also rendered in the same batch, thus reducing the overall GPU rendering. The number of times, which reduces heat and power consumption.”
.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Coulthard  as modified by Wilensky, and further in view of Li  Wan-Chiu (US 20180067229 A1).
RE claim 21, Coulthard is silent RE: further comprising selecting the modified 3D structure for use in a workflow, and forwarding information corresponding to the selected modified 3D structure for use in downstream steps of the workflow.
However Li Wan-Chiu teaches the above using a modified model in workflow for further processing in [0054] “The edited volume-based model may be input into computer executed processes to generate improved property models, or in velocity modeling and seismic interpretation workflows.” Wherein further processing would require forwarding the information corresponding to the selected modified 3D structure for the processing. This can be equally applied Coulthard wherein further processing is applied to a previously modified model as the workflow, eg, as in  [0024].
.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Coulthard  as modified by Wilensky, and further in view of Ford et al (US 20170041296 A1).
RE claim 22, Coulthard as modified by Wilensky teaches: further comprising providing the visualization rendering processor as one of a plurality of containers administered by a container orchestrator (Wilensky Fig 12 and [0088]-[0089] “This functionality may also be implemented all or in part through use of a distributed system, such as over a “cloud” 1214 via a platform 1216… The cloud 1214 includes and/or is representative of a platform 1216 for resources 1218. The platform 1216 abstracts underlying functionality of hardware (e.g., servers) and software resources of the cloud 1214. The resources 1218 may include applications and/or data that can be utilized while computer processing is executed on servers that are remote from the computing device 1202. Resources 1218 can also include services provided over the Internet and/or through a subscriber network, such as a cellular or Wi-Fi network.” wherein the resources/services are containers that are typically managed by a container 165 as described in more detail elsewhere in this disclosure, which, among other things, allow the secure exchange system to enable, orchestrate, track and report on activities of users of various business entities involving secure exchange of data among them, without the need for the host of the secure exchange system to have access to the data itself… The orchestration services 165 may include a service manager 112B, which may interact with a similar service manager 112A located in the on enterprise premises system 110”  ).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200005531 A1	METHOD AND DEVICE FOR GENERATING THREE-DIMENSIONAL GRAPHIC FILE AND PRESENTING THREE-DIMENSIONAL GRAPHIC ON CLIENT
US 20090189894 A1	METHODS AND SYSTEMS FOR ANALYZING A REMOTING SYSTEM TO DETERMINE WHERE TO RENDER THREE DIMENSIONAL DATA
US 20070083383 A1	DESIGN OF FLEXIBLE PACKAGING INCORPORATING TWO-DIMENSIONAL GRAPHICS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA MARCIA ZALALEE whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark K ZIMMERMAN can be reached on (571)272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sultana M Zalalee/           Primary Examiner, Art Unit 2619